Citation Nr: 0733783	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep disorder as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for impotence as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) with major depressive 
disorder prior to December 12, 2006.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with major depressive 
disorder from December 12, 2006.

5.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating determinations of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues of entitlement to a higher disability 
ratings for PTSD with major depressive disorder and for 
bilateral hearing loss arise from a January 2005 rating 
decision of the RO.  The issues of entitlement to service 
connection for a sleep disorder and for impotence arise from 
a May 2005 rating decision of the RO.

With regard to the appeals for increased ratings arising from 
the January 2005 RO decision, a notice of disagreement was 
received in February 2005, a statement of the case was issued 
in June 2005, and a substantive appeal was received in June 
2005.

With regard to the appeals for service connection arising 
from the May 2005 RO decision, a notice of disagreement was 
received in June 2005, a statement of the case was issued in 
July 2005, and a substantive appeal was received in February 
2006.

The Board notes that the veteran was originally awarded 
service connection for PTSD with major depressive order with 
a 30 percent rating.  During the course of this appeal, in a 
December 2006 RO decision, the veteran received a partial 
grant of his claim for a higher rating and was assigned a 50 
percent rating effective from December 12, 2006.  The 
veteran's claims for higher ratings for each period remain on 
appeal and are addressed in this Board decision.

The Board also notes that the veteran requested an 
opportunity to testify at a hearing before the Board in his 
February 2006 substantive appeal submission.  However, the 
veteran withdrew this request in a July 2006 contact with the 
RO which is documented in the claims folder.

The issue of entitlement to service connection for impotence 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All of the veteran's reported sleep disorder 
symptomatology has been attributed to, and considered in the 
rating for, the veteran's service-connected PTSD with major 
depressive disorder.

2.  The evidence reflects that prior to December 12, 2006, 
the veteran's service-connected PTSD with major depressive 
disorder was productive of a disability picture generally 
characterized by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal); the evidence shows that 
the disability was not productive of a disability picture 
featuring reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  The evidence reflects that from December 12, 2006, the 
veteran's service-connected PTSD with major depressive 
disorder has been productive of a disability picture 
generally characterized by occupational and social 
impairment, with reduced reliability and productivity; the 
evidence shows that the disability has not been productive of 
a disability picture featuring such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

4.  The veteran's bilateral hearing loss is productive of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
chronic sleep disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310, 4.14 (2007).

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for PTSD with major depressive disorder 
have not been met for the period prior to December 12, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for entitlement to a disability rating in 
excess of 50 percent for PTSD with major depressive disorder 
have not been met for the period from December 12, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

4.  The criteria for entitlement to a compensable disability 
rating for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.85, 4.86 and Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  With regard to the veteran's 
claims of entitlement to increased ratings for PTSD with 
major depressive disorder and for bilateral hearing loss, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought in a 
letter dated June 2004.  The Board notes that the notice 
provided regarding the claims were given in association with 
the veteran's original claims of service connection for these 
disabilities.  Since the issues in this case (entitlement to 
assignment of higher initial ratings) are downstream issues 
from those of service connection, additional VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

With regard to the veteran's claim of entitlement to service 
connection for a sleep disorder secondary to PTSD with major 
depressive disorder, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated March 2005.

Moreover, in the June 2004 and March 2005 letters, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the June 2004 
letter was sent to the appellant prior to the January 2005 
rating decision assigning initial ratings for PTSD with major 
depressive disorder and for hearing loss.  The March 2005 
letter was sent to the appellant prior to the May 2005 rating 
decision denying entitlement to service connection for a 
sleep disorder.  The VCAA notices were therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The June 2004 and March 2005 letters each notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO first furnished the appellant with a letter in March 
2006, followed with multiple repetitions of the letter, which 
directly explained how VA determines disability ratings and 
effective dates.  This notice was provided to the appellant 
prior to the most recent RO readjudication of this case and 
issuance of a supplemental statement of the case in April 
2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations concerning his 
psychiatric diagnoses in October 2004 and December 2006, and 
VA examination concerning his bilateral hearing loss in 
September 2004 and October 2006.  The Board notes that the 
veteran's sleep disorder has been addressed in connection 
with the veteran's PTSD and major depressive disorder in the 
VA psychiatric examination reports; the veteran himself has 
also advanced his claim of entitlement to service connection 
for a sleep disorder as a part of his PTSD pathology.  Thus, 
the Board finds that the veteran's claim regarding a sleep 
disorder has been adequately developed in the two psychiatric 
VA examinations already conducted in connection with the 
veteran's claims.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with these claims.

Service Connection

This case involves a claim of entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, service 
connection is warranted for a disability which is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310.  The Court has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).

The veteran seeks service-connected compensation for a sleep 
disorder, and has expressly advanced this claim as "caused 
by PTSD" most recently in his February 2006 substantive 
appeal submission.  However, such a claim cannot be granted 
where the veteran's service-connected compensation for PTSD 
already contemplates the very symptoms the veteran now claims 
as a secondary disability.  Evaluation of the same disability 
under various diagnoses is to be avoided, as is the 
evaluation of the same manifestation under different 
diagnoses.  38 C.F.R. § 4.14.  The Board observes that the 
veteran is assigned at least a 30 percent disability rating 
throughout his entire period of service connected benefits 
for PTSD with major depressive disorder.  Significantly, the 
criteria for a 30 percent disability rating reflect 
contemplation of such symptoms as "chronic sleep 
impairment."

Thus, even accepting that there is no controversy as to the 
fact that the veteran currently suffers from a chronic sleep 
impairment, the Board is barred from awarding a separate 
rating for this sleep impairment while the veteran is being 
compensated for it as a symptom contemplated by his 
disability rating for PTSD with major depressive disorder.  
Separate ratings for the sleep impairment are prohibited: 
"the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet.App. 259 (1994); 
Brady v. Brown, 4 Vet.App. 203, 206 (1993).

Regardless of whether the Board considers the claim on a 
secondary or direct service connection basis, assignment of a 
separate rating for sleep impairment in this case is barred 
under the law.  The Board observes, in passing, that the 
record shows no evidence of any sleep impairment in service, 
or for many years after discharge; the veteran has made no 
contention that a sleep disorder pathology manifested in 
service in a manner distinct from his PTSD pathology.  There 
is no indication in the record of any physiological pathology 
manifesting in sleep impairment, and the veteran has made no 
contention that he suffers from a sleep impairment associated 
with a disability or disease other than his service-connected 
PTSD with major depressive disorder.

The Board accepts that the veteran currently suffers from  
sleep impairment symptomatology which is associated with his 
PTSD; the sleep impairment is contemplated as part of the 
veteran's disability rating for PTSD with major depressive 
disorder.  Separate service connection may not be granted to 
double-compensate the veteran for his current sleep 
impairment related to his service-connected psychiatric 
pathology.  Neither the evidence of record, nor the veteran 
himself, present any suggestion of any physiological or 
additional cause of his chronic sleep impairment; there is no 
suggestion of symptoms not already accounted for by the 
"chronic sleep impairment" element of the veteran's rating 
for PTSD and major depressive disorder.

All of the veteran's reported sleep disorder symptomatology 
has been attributed to, and considered in the rating for, the 
veteran's service-connected PTSD with major depressive 
disorder.  The evaluation of the same disability or 
manifestation under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  For these reasons, the Board finds that 
the criteria for entitlement to service connection for a 
chronic sleep disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 4.14.  Consequently, the Board finds that the benefit-
of-the doubt doctrine is inapplicable, and the appeal must be 
denied to this extent.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Increased Ratings

The present appeal involves the veteran's claims of 
entitlement to higher initial disability ratings for service 
connected disabilities.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
increased rating claims in the instant case, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

PTSD

The veteran's service connected PTSD with major depressive 
disorder has been rated by the RO under the provisions of 
Diagnostic Code 9411.  Under the criteria for PTSD, as set 
forth at 38 C.F.R. § 4.130, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

For purposes of considering the evidence in connection with 
PTSD, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

A June 2004 VA treatment record shows that the veteran was 
treated for PTSD with complaints of "adhedonia, decreased 
energy, survivor's guilt, and impaired concentration."  The 
report indicated that the veteran described experiencing 
"severe difficulties with insomnia."  The veteran denied 
appetite problems, denied psychosis, denied homicidal or 
suicidal ideation, and denied symptoms of mania.  The veteran 
did report previously having suicidal ideation, without a 
plan, in February 2004.  The report also describes that 
during the evaluation the veteran was well groomed and 
cooperative, easily engageable without psychomotor 
abnormalities; the veteran was observed to tremble when 
discussing combat experiences, but no other abnormal 
involuntary movements were observed and the veteran was noted 
to be "not responding to internal stimuli."  The veteran's 
speech was assessed to be normal in rate, volume, tone, and 
rhythm.

The veteran's mood was depressed, his affect blunted, and the 
veteran was frequently tearful during the evaluation.  
Significantly, the veteran was assessed to show coherent and 
goal directed thinking and was determined to not be 
delusional, suicidal, or homicidal.  The veteran was alert 
and "oriented times four."  The veteran's concentration and 
memory were assessed to be intact during the evaluation; the 
veteran did describe that at times he experienced some 
difficulty with his concentration and memory.  The report 
reflects that the veteran was diagnosed with PTSD and major 
depressive disorder featuring the veteran's descriptions of 
symptoms including hyper-vigilance, hyper-startle response, 
mistrust of others, rumination on war events, difficulty 
sleeping, and nightmares.  A GAF score range of "40 to 45" 
was assigned based upon the findings during the June 2004 
assessment.

A July 2004 VA outpatient consultation report presents an 
essentially identical accounting of the veteran's PTSD and 
depression symptomatology.  The report discusses the 
veteran's intrusive thoughts, adhedonia, decreased energy, 
survivor's guilt, impaired concentration, sleeping 
difficulties, hypervigilance, avoidance, re-experiencing, 
irritability, isolative tendencies, anxiety, and daytime 
fatigue.  The veteran described that he had "no close 
friends" and "Does not trust people in general."  The 
veteran further discussed that, as of that time, he had been 
married to his second wife for 16 years and had previously 
been married to his first wife for 20 years.  Diagnoses of 
PTSD and major depressive disorder were maintained and a 
clinical determination of the need to increase medication was 
noted.

An August 2004 VA outpatient consultation shows that the 
veteran's symptoms essentially persisted and that new 
adjustments in the medical treatment were implemented.  
Multiple October 2004 VA outpatient consultations further 
show persistence of the veteran's symptoms and additional 
adjustment in the medical treatment applied.  A November 2004 
VA consultation also documents essentially the same 
disability picture associated with PTSD, although with the 
veteran described suicidal thoughts at that time without any 
intent or a plan, and the veteran described having aggressive 
thoughts which he kept under control.

The veteran underwent a VA C&P examination in connection with 
his claim of entitlement to service connection for PTSD in 
October 2004.  The veteran described intrusive memories, 
guilt, flashbacks, anxiety, depression, loss of enjoyment of 
life, feelings of worthlessness, a sense of "meaninglessness 
and loss of interest in his future," avoidance tendencies, 
social isolation, emotional numbing and detachment, insomnia, 
irritability, decreased concentration, problems with short-
term memory, exaggerated startle response, and thoughts of 
suicide.  Discussion further addressed the veteran's concern 
with his own suicidal thoughts, his struggle to improve the 
quality and length of his nightly sleep, his increased 
irritability, his decreased quality of concentration and 
memory, his hypervigilance, and his inability to enjoy his 
life.  The veteran discussed his history and symptoms as 
essentially consistent with what has been documented in prior 
treatment reports.

During the October 2004 VA C&P examination, the veteran was 
observed to be friendly and neatly groomed, although anxious.  
There was no evidence of delusional thinking.  The veteran 
denied experiencing any hallucinations.  The veteran 
acknowledged experiencing suicidal ideation but without any 
plan or intent, and the veteran denied any homicidal 
ideation.  The veteran was assessed as appearing "oriented 
in all spheres" and his "long-term memory appears intact."  
The veteran's speech was noted to be logical and goal-
directed, and the veteran presented as articulate and 
intelligent while depressed and anxious.  The veteran 
reported experiencing short-term memory problems, intrusive 
memories, anxiety, poor concentration, and irritability 
interfering with his ability to perform his job.  The veteran 
also described severe social withdrawal, depression, guilt, 
and hopelessness interfering with his ability to form and 
maintain relationships.  Significantly, the veteran reported 
"that he has had several panic attacks in the last few 
years."  The October 2004 VA examiner confirmed the 
diagnoses of PTSD and major depressive disorder; a GAF of 46 
was noted in the October 2004 VA examination report.

A February 2005 VA consultation report shows that the veteran 
reported "an increase in his anxiety and PTSD symptoms since 
Dec[ember]...."  The veteran described feeling depressed, 
dysphoric, and having decreased energy.  He denied suicidal 
or homicidal ideations.  The veteran was assessed to be 
neither psychotic nor manic.  He was anxious, but observed to 
have full and congruent affect.  Insight, judgment, and 
cognition were assessed to be intact, the veteran was noted 
to be alert and oriented "x3," and he denied 
hallucinations.  The veteran's previous psychiatric diagnoses 
were confirmed and a new treatment strategy was discussed.  
The Board also notes that in February 2005 the veteran 
submitted correspondence to the RO stating that he has "3 
panic attacks or more a month and [has] no emotion."

An April 2005 VA consultation report reflects discussion of 
essentially the same set of symptoms.  No additional medical 
evidence of record presents further illumination of the 
veteran's PTSD symptoms or demonstrates new symptoms or 
increased severity prior to December 12, 2006.

With regard to the criteria for a rating in excess of 30 
percent for PTSD prior to December 12, 2006, the evidence 
discussed above does not demonstrate that the veteran ever 
manifested symptoms such as flattened affect, pertinently 
impaired speech, difficulty understanding complex commands, 
impaired judgment, or impaired abstract thinking.  The Board 
also notes that the evidence does not show that the veteran 
suffered from "panic attacks" more frequently than once per 
week; the only clinical reference to panic attacks of record 
prior to December 12, 2006 is the October 2004 VA examination 
report showing the veteran describing "several panic attacks 
in the last few years."  The veteran's February 2005 
statement to the RO indicated approximately three attacks per 
month.  Even accepting the veteran's description of his 
symptoms, the Board is unable to find a basis for determining 
that the veteran here describes panic attacks regularly 
occurring more than once per week.  The occurrence of panic 
attacks weekly or less often is expressly contemplated by a 
30 percent disability rating.

The Board accepts the testimony regarding the veteran's 
difficulties with short-term memory loss, but also observes 
that the described short-term memory loss is expressly 
contemplated by a 30 percent rating.  Also, the veteran's 
memory has been evaluated and documented by psychiatric 
professionals as appearing to function normally during 
examinations.  It is clear that the veteran was diagnosed 
with PTSD manifested by such symptoms, prior to December 12, 
2006, as depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss; this 
disability picture is expressly consistent with the criteria 
for a 30 percent disability rating.  There is no clear 
clinical indication that the veteran presented the type of 
severely disturbed motivation and mood or difficulty in 
establishing and maintaining relationships contemplated by a 
50 percent rating; the Board notes that the veteran 
maintained his employment and a long-term marriage throughout 
the period prior to December 12, 2006.

In light of the evidence demonstrating that the veteran's 
PTSD symptomatology was predominantly and extensively 
consistent with the symptomatology contemplated in the 
criteria for a 30 percent disability rating, the Board finds 
that no rating in excess of 30 percent is warranted for the 
period prior to December 12, 2006.  The shown symptomatology 
does not more nearly match the criteria for the next highest 
rating of 50 percent.

During the course of this appeal, the RO granted a 50 percent 
disability rating for the veteran's PTSD effective from 
December 12, 2006, the date of a VA examination report 
documenting symptoms meeting the criteria for this higher 
rating.  In a December 2006 rating decision, the RO found 
that the December 2006 VA examination report demonstrated 
increased severity of PTSD with major depressive disorder, 
permitting assignment of a higher disability rating.  
Regarding the period from December 12, 2006, the Board's 
attention is thus directed towards appellate review of the 
veteran's appeal for a rating in excess of 50 percent for 
PTSD with major depressive disorder.

The December 2006 VA examination report was prepared by the 
same examiner who authored the October 2004 VA examination 
report, and thus this psychologist was in a position to 
author a particularly thorough and probative report of the 
veteran's symptomatology and offer insight on any progression 
of the PTSD and major depressive pathology.  Although the 
December 2006 VA examination report reflects increased 
severity of the veteran's symptoms, the Board does not find 
that this report, or any subsequent competent evidence, 
supports a rating in excess of 50 percent.

The Board acknowledges that the December 2006 VA examination 
report reflects that the veteran experiences increasing 
suicidal ideation, an increasing sense of detachment from his 
family relations, increasing irritability, and worsening 
feelings of depression.  The symptoms clearly cause 
significant hardship and disability in the veteran's life.  
The Board sympathizes with the veteran, and finds it apparent 
that the record supports the recently assigned 50 percent 
disability rating; the 50 percent disability rating provides 
compensation which contemplates significant hardship from 
symptoms causing occupational and social impairment with 
reduced reliability and productivity.

The veteran's symptom picture has progressed into a 
combination of symptoms of various levels of severity in 
light of the applicable criteria for rating his PTSD with 
major depressive disorder.  The December 2006 VA examination 
report pertinently discusses the veteran's suicidal ideation, 
increasing difficulty with detachment in his family 
relationships, and his increasing difficulty coping with his 
work environment; these features of his disability picture 
raise the question as to whether a 70 percent rating or a 50 
percent rating is the most appropriate at this time under the 
applicable law.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board has given careful consideration to whether the 
disability picture in this case more nearly approximates the 
criteria required for a 70 percent rating.  Neither the 
December 2006 VA examination report, nor any subsequent 
evidence of record, indicates that the veteran has developed 
clinically deficient judgment or thinking.  The veteran has 
not complained of, nor been clinically observed to exhibit, 
such symptoms as obsessional rituals which interfere in 
routine activities, intermittently impaired speech, near-
continuous panic or depression affecting the ability to 
function, impaired impulse control rising to the level of 
unprovoked periods of actual violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
or a thorough inability to establish or maintain effective 
relationships.  In short, the criteria for a 70 percent 
rating for PTSD contemplate a broader and more disabling 
psychiatric impairment than has been shown to be associated 
with the veteran's current PTSD symptoms.

The December 2006 VA examination report depicts the veteran's 
account of "decreased motivation, increased social 
avoidance, increased irritability, and increased feelings of 
apprehension since his last rating examination."  The 
veteran described "anxiety attacks," but "denied staying 
at home to avoid having panic attacks."  The veteran 
described worsening anxiousness causing sleep disturbances.  
Additionally, the report depicts the veteran's account of 
combat-related nightmares and guilt.

However, the veteran "denied problems of emotional numbing 
in his family relationships.  He feels affection for his 
wife, daughter, and granddaughters.  He states he is capable 
of showing loving feelings towards them."  The veteran 
described being unhappy and unable to get any enjoyment out 
of life, but the veteran "still looks forward to retirement 
and traveling with his wife."  Nevertheless, the veteran 
expressed concern regarding his family relationships because 
of "increased problems with trust ... hypervigilence ... [and] 
irritability."  The veteran described that he had 
"withdrawn from his daughter and two granddaughters.  He has 
no friends .... He states he has lost interest in his 
hobbies."

On mental status examination, the veteran "presented as a 
pleasant, neatly groomed man with depressed, anxious mood and 
somewhat nervous affect."  It was noted that "There was no 
evidence of delusional thinking.  He denies hallucinations."  
The veteran's suicidal ideation was noted along with the fact 
that the veteran had no intent or plan; the veteran's 
intention was to "throw away his guns to avoid being 
tempted."  The veteran denied homicidal ideation.  The 
veteran described anxiety or panic attacks "as frequently as 
two to three times a week, but not always this often" and 
"these attacks typically last thirty minutes."  The Board 
observes that this does not describe the type of near-
continuous panic which is contemplated by a 70 percent 
disability rating.

The veteran was assessed to appear "well oriented" and, 
despite his complaints of short-term memory difficulty, 
evaluation of short-term memory reflected "fairly good" 
performance during the examination.    Evaluation of the 
veteran's attention and concentration was "poor."  
Significantly, however, the veteran "was able to reason 
abstractly and interpret proverbs appropriately.  His 
judgment appears good.  He is not reporting compulsive or 
ritualistic behavior.  His speech was logical and goal 
directed with normal rate and tone."  These aspects of the 
veteran's clinical mental status evaluation do not reflect 
the type of impairment of mental faculties that are 
contemplated by a 70 percent disability rating.

The December 2006 VA examination report assigned a GAF score 
of 45 and commented that "The veteran's symptoms appear to 
be causing severe social impairment and loss of enjoyment in 
life, but are not preventing him from being gainfully 
employed."  The 50 percent disability rating contemplates 
difficulty in establishing and maintaining effective work and 
social relationships, disturbances of motivation and mood, 
and memory impairment.  The Board observes that, despite the 
veteran's increasing difficulties with his symptoms, the 
veteran was nevertheless assessed to have only "mild to 
moderate occupational impairment" and "... is still capable 
of performing his job and daily activities."  This is most 
consistent with a 50 percent disability rating.  A 50 percent 
rating even contemplates additional impairments of cognition 
and faculties which, as reflected by the evidence, remain 
essentially intact in the veteran's case: these include 
speech, comprehension of commands, long-term memory, 
judgment, and abstract thinking.  In light of this, the Board 
is unable to find that the veteran's current symptoms, as 
demonstrated by the evidence of record, most closely 
approximate the severity contemplated by the criteria for the 
next highest rating of 70 percent.

The Board recognizes that the veteran has experienced 
suicidal ideation and has dealt with increasing difficulty in 
adapting to stressful circumstances at work, but the overall 
symptom picture does not most nearly approximate the criteria 
for a 70 percent rating at this time.  The overall impairment 
and symptom-set manifested by the veteran's PTSD is shown by 
the evidence of record to most closely match the criteria 
contemplated by a 50 percent disability rating.

In determining the proper rating to be assigned in this case, 
the Board has had to carefully consider the various GAF 
scores assigned in the reports of record and the relationship 
between these scores and the impairment described 
qualitatively.  The Board notes that a GAF score reflects 
merely an examiner's opinion of functioning levels and in 
essence represents an examiner's characterization of the 
level of disability.  The GAF score alone is not 
determinative of the appropriate disability rating.  The 
Board must look to the evidence as a whole, including not 
only GAF scores, but also other symptoms listed in the DSM-
IV, and the factors listed in the regulatory rating criteria.  
See Mauerhan v. Principi, 16 Vet.App. 436, 443 (2002).  

In this case, the documented GAF scores assigned by competent 
evaluations are all in the mid and low 40's, and no such 
assignment of a GAF score is provided without accompanying 
qualitative discussion of the veteran's pertinent symptoms.  
Scores in 40's generally denote "serious symptoms" or "any 
serious impairment in social, occupational, or school 
functioning."  In the Board's view, the assignment of such a 
GAF score during the appeal period from December 12, 2006 
onward is plainly consistent with the assigned disability 
rating of 50 percent.  With regard to the appeal period prior 
to December 12, 2006, the Board believes that more careful 
scrutiny of the qualitative assessments of symptoms is 
necessary to reach a determination as to whether the symptoms 
corresponding to the GAF scores in the 40's more nearly 
approximate the criteria for a 30 percent disability rating 
or a higher rating.  As discussed above, however, the Board 
has considered the qualitative discussion accompanying all 
GAF score assignments and has found that the preponderance of 
the evidence shows symptoms meeting the criteria for a rating 
of 30 percent and no higher.  The assignment of a GAF score 
in the low 40's could only provide a basis for a rating in 
excess of 30 percent if the Board imputed additional symptom 
details in contradiction of the thorough discussion of 
symptoms included in all pertinent competent evidence.  In 
any event, the Board finds that the symptoms explicitly 
discussed in the competent evidence of record are thoroughly 
and probatively addressed in such a manner as to outweigh any 
suggested severity potentially implied by the quantitative 
GAF scores in the 40's.




Bilateral Hearing Loss

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized VA audiological evaluation in September 
2004, pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
10
10
25
40
LEFT
15
25
35
55

The puretone average in the right ear was 21 decibels and the 
puretone average in the left ear was 33 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 100 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  Under 
Table VII, this warrants a non-compensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

The veteran underwent another authorized VA audiological 
evaluation in October 2006.  Pure tone thresholds, in 
decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
15
15
30
50
LEFT
20
35
45
60

The puretone average in the right ear was 28 decibels and the 
puretone average in the left ear was 40 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  Under 
Table VII, this warrants a non-compensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

In sum, the appropriate audiological testing data shows 
quantified hearing acuity which does not qualify for a 
compensable disability rating under the law.  As noted above, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet.App. 345, 349 (1992).  In the present case 
the preponderance of the evidence is against assignment of a 
compensable rating for any period of time contemplated by the 
appeal.  Fenderson, supra.  The veteran may always advance a 
claim for an increased rating if his hearing loss disability 
increases in severity in the future.

Increased Ratings Conclusion

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his bilateral hearing 
loss and his PTSD with major depressive disorder over the 
course of the appeal period.  The Board acknowledges that 
this appeal contends that the appropriate disability ratings 
are greater than those currently assigned.  However, the 
Board must note that while lay-statements are competent to 
provide evidence regarding history and symptomatology, they 
are not competent to provide evidence regarding the clinical 
severity of the veteran's disabilities.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical or 
psychiatric professional can provide evidence of the clinical 
severity of a disease or disability.  The Board finds that 
the competent evidence shows that no increased ratings are 
warranted in this case based upon the clinical findings of 
expert psychiatric and medical professionals and the 
objective evidence of record.  A 30 percent rating 
contemplates the criteria most nearly approximating the 
psychiatric disability picture demonstrated by the evidence 
prior to December 12, 2006, and a 50 percent rating 
contemplates the criteria most nearly approximating the 
psychiatric disability picture demonstrated by the evidence 
from December 12, 2006 onward.  No compensable rating is 
shown to be warranted for bilateral hearing loss by the 
competent audiological evidence of record.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the veteran has not demonstrated such marked 
interference with employment or frequent hospitalizations as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The Board finds that the preponderance of the evidence is 
against assignment of any higher disability ratings during 
the periods on appeal for PTSD with major depressive disorder 
or for bilateral hearing loss.  Consequently, the Board finds 
that the benefit-of-the doubt doctrine is inapplicable, and 
the appeal must be denied to these extents.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a sleep disorder is not warranted.  A 
rating in excess of 30 percent is not warranted for PTSD with 
major depressive disorder prior to December 12, 2006.  A 
rating in excess of 50 percent is not warranted for PTSD with 
major depressive disorder from December 12, 2006.  A 
compensable rating is not warranted for bilateral hearing 
loss.  To these extents, the appeal is denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for impotence as secondary to PTSD with major 
depressive disorder, the Board believes that a VA examination 
with etiology opinion is necessary prior to appellate review 
of the issue.  The Board observes that the RO denied the 
veteran's claim on the basis that there was no shown 
impotence either in service or due to PTSD.  The Board notes 
that a February 2005 VA treatment record states that the 
veteran was prescribed Zoloft for PTSD treatment and 
"stopped taking Zoloft after a few days last year due to 
side effects (weakness, dizziness, sexual s/e)."  Many of 
the other VA treatment reports of record reflect that the 
veteran has experienced a myriad of side effects with 
medication prescribed in treatment of his PTSD with major 
depressive disorder, and the veteran's medical treatment has 
been significantly altered on several occasions.  The Board 
believes that the evidence sufficiently raises a suggestion 
that the veteran's service-connected psychiatric pathology or 
the treatment of that pathology may have some causal relation 
to impotence in the veteran.  The Board does not believe that 
the VA psychiatric examination reports would necessarily 
address this type of symptom as there is no indication that 
the issue was specifically raised in an examination request 
for expert evaluation.

Thus, the Board believes that a VA examination with an 
etiology opinion is needed to obtain competent evidence 
clarifying whether the veteran suffers from impotence as a 
result of any service-connected psychiatric disorder or any 
treatment for such a disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
whether the veteran suffers from impotence 
as the result of PTSD with major 
depressive disorder or any prescribed 
treatment for this pathology.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail.  After reviewing 
the claims file and examining the veteran, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the veteran currently suffers from 
impotence due to a service-connected 
psychiatric pathology or due to the 
treatment for a service-connected 
psychiatric pathology.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
issue.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


